Citation Nr: 1224452	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  05-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the left knee manifested by limitation of flexion. 

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an injury to the left knee manifested by limitation of extension. 

3.  Entitlement to an evaluation in excess of 10 percent for residuals of an injury to the right knee manifested by limitation of flexion. 

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of an injury to the right knee manifested by limitation of extension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1943 to January 1946.  Service in the European Theater during World War II and receipt of the Purple Heart Medal are indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued 10 percent disability evaluations for the bilateral knee disabilities.  In December 2008, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  During the pendency of this appeal in a March 2012 supplemental statement of the case, the RO granted separate 10 percent evaluations for each of Veteran's knee disabilities based on limitation of extension, effective August 8, 2007.  Since the RO did not assign the maximum disability rating possible, the appeals for higher disability evaluations as reflected on the first page of this document remain before the Board.  AB v. Brown, 6 Vet. App. 35(1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

As noted in the December 2008 remand, the Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in September 2008.  He failed to report for this hearing and has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran was last afforded a VA compensation and pension examination for his service-connected bilateral knee disabilities August 2007.  In a May 2011 statement, the Veteran indicated that he felt that his disabilities had increased in severity in the years since he was last evaluated.  

On review of the evidence, the Board observes that the August 2007 VA examination report reflects that the Veteran used a cane for support.  Most recently in his May 2011 statement, the Veteran indicates that he now also uses a walker (in addition to a cane).  Based on this evidence as well as the Veteran's statement concerning a worsening of his disabilities and the passage of time since the August 2007 examination, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In addition, the record shows that that the Veteran may have continued to receive treatment at the VA Medical Center.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain all of the Veteran's outstanding VA Medical Center treatment records.  All efforts to obtain additional evidence must be documented in the claims folder. 

2. Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected bilateral knee disabilities.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with appropriate protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner must specifically determine whether the Veteran has recurrent subluxation or lateral instability, and characterize any such impairment as slight, moderate, or severe.  

The examiner should also provide an opinion concerning the impact of the bilateral knee disabilities on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Thereafter, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



